DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Chamberlain on 06 September 2022.

The application has been amended as follows: 
Please amend claims 18-20.

18.	(Cancelled) 

19. 	(Currently Amended) A device for driving a flexible lance for cleaning a heat exchanger duct, comprising:
a frame, a driving mechanism coupled to said frame, the driving mechanism configured for moving the flexible lance in a driving direction in the direction of an outlet opening, 
wherein the driving mechanism comprises a plurality of separate clamp members which are clampable on the flexible lance and which are linearly movable in the frame towards and away from the outlet opening, 
the device further comprising an endless drive element 
wherein an active part of the endless drive element runs parallel to the driving direction,
wherein the driving mechanism further comprises a second drive mechanism arranged opposite said clamp members, 
wherein the flexible lance is clampable between the clamp members and the second drive mechanism, and
wherein the clamp members are arranged to pivotally connect to and move with the endless drive element.

20.	(Currently Amended)	The device according to claim 19, wherein the distance between the clamp members is sufficient to allow a pivoting movement of the clamp members of at least 5[Symbol font/0xB0]

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 19, claiming a device for driving a flexible lance for cleaning a heat exchanger duct, comprising: a frame, a driving mechanism coupled to said frame; wherein the driving mechanism includes a clamp member which is clampable on a flexible lance and which is linearly movable in the frame towards and away from the outlet opening, wherein said clamp member is mounted on and moves with an endless drive element; and wherein the endless drive element includes an active part that runs parallel to the driving direction.
The closest prior art of record is that of U.S. Patent Application Publication No. 20170321976 to Barnes.  Barnes teaches a device for driving a flexible lance for cleaning a heat exchanger duct, comprising: a frame, a driving mechanism coupled to said frame; wherein the driving mechanism includes a clamp member which is clampable on a flexible lance.  Barnes does not teach wherein the clamp member is linearly movable in the frame towards and away from the outlet opening, wherein said clamp member is mounted on and moves with an endless drive element; and wherein the endless drive element includes an active part that runs parallel to the driving direction.
The advantage of the current invention over that of the prior art to Barnes is that of the configuration of the clamping member linearly moving with the flexible lance wherein this creates a greater contact surface, greater friction, greater control, and reduces slipping of the flexible lance, especially in a wet environment.
Since claims 1 and 19 are allowed, claims 2-17 and 20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711